 Case 5:16-cr-50091-JLV Document 71 Filed 04/22/21 Page 1 of 10 PageID #: 391




                       UNITED STATES DISTRICT COURT

                          DISTRICT OF SOUTH DAKOTA

                                 WESTERN DIVISION


UNITED STATES OF AMERICA,                             CR. 16-50091-JLV

                    Plaintiff,

     vs.                                                    ORDER
TYREE YELLOW ELK,

                    Defendant.


                                  INTRODUCTION

      Defendant Tyree Yellow Elk, appearing pro se, filed a motion for

compassionate release. (Docket 61). Pursuant to the May 1, 2020, Standing

Order 20-06, the Federal Public Defender for the Districts of South Dakota and

North Dakota (“FPD”) and the United States Attorney for the District of South

Dakota, and Mr. Yellow Elk filed records, submissions and briefing on Mr.

Yellow Elk’s motion. (Dockets 65, 66, & 68-70). For the reasons stated

below, defendant’s motion is denied.

                     AMENDED STANDING ORDER 20-06

      Amended Standing Order 20-06,1 captioned “Establishing a Procedure

for Compassionate Release Motions Under the First Step Act,” put in place “a

procedure for submission and consideration of compassionate release motions

under the First Step Act, 18 U.S.C. § 3582(d)(l)(A), in the wake of the spread of


      1See   https://www.sdd.uscourts.gov/socraa.
 Case 5:16-cr-50091-JLV Document 71 Filed 04/22/21 Page 2 of 10 PageID #: 392




the COVID-19 virus into the federal prison system.” (SO 20-06 at p. 1). By

the amended standing order, the FPD and the United States Attorney for the

District of South Dakota are “to place [the defendant] into one of four

categories[.]” Id. ¶ 4. Those categories are:

      a.    High Priority Cases where there exists some combination of:
            (i) medical issues that correspond to the categories outlined in
            the commentary to U.S.S.G. § l.B.1.13; (ii) recognized COVID-
            19 risk factors in the inmate’s medical history; and/or
            (iii) imprisonment in a federal facility known to have a serious
            COVID-19 outbreak in its population. . . .

      b.    Intermediate Priority Cases where identified medical issues
            and/or COVID-19 risk factors and/or institutional concerns
            are less extreme than High Priority Cases.

      c.    Low Priority Cases where there are no identifiable medical
            issues or COVID-19 risk factors.

      d.    Unknown Risk Cases where there is a lack of sufficient
            information to categorize the request for compassionate
            release.

Id. The FPD and U.S. Attorney are to “immediately report the categorization

. . . to the Clerk of Court and the Probation Office.” Id.

                    MR. YELLOW ELK’S CLASSIFICATION

      On May 18, 2020, the FPD and the U.S. Attorney filed a notice

designating Mr. Yellow Elk as a Low Priority Case. (Docket 62).

                           FACTUAL BACKGROUND

      Mr. Yellow Elk pled guilty to possession of child pornography in violation

of 18 U.S.C. § 2252A(a)(5)(B) on January 13, 2017. (Dockets 30 & 34). On

May 8, 2017, Mr. Yellow Elk was sentenced to a term of imprisonment of

                                        2
 Case 5:16-cr-50091-JLV Document 71 Filed 04/22/21 Page 3 of 10 PageID #: 393




84 months followed by five years of supervised release. (Dockets 55 & 56 at

pp. 2-3). By the presentence report (“PSR”), Mr. Yellow Elk’s advisory

guideline range was 188 to 235 months based on a total offense level of 33 and

his criminal history category IV. (Docket 57 at p. 1). The court granted a

substantial downward variance after considering Mr. Yellow Elk’s youth,

mental and emotional condition, non-violent offense, chemical dependency,

and remorse, among other factors. Id. at 3.

      Mr. Yellow Elk is currently an inmate at USP Terre Haute, a high security

facility, in Terre Haute, Indiana. Fed. Bureau Prisons, https://www.bop.gov/

inmateloc/ (last checked Apr. 22, 2021). The total inmate population at USP

Terre Haute is currently 1,193 persons. Id. https://www.bop.gov.locations/

institutions/thp/ (last checked Apr. 22, 2021). As of April 22, 2021, there was

one active COVID-19 case among inmates and two among staff. Id. (last

checked Feb. 12, 2021). Two inmates died as a result of COVID-19 and 716

inmates and 19 staff have recovered from COVID-19 at USP Terre Haute. Id.

      Mr. Yellow Elk has a scheduled release date of October 8, 2022. (Docket

65 at p. 51). To date, Mr. Yellow Elk has served approximately 57 months in

custody and under his current status in the Bureau of Prisons (“BOP”), Mr.

Yellow Elk’s home detention eligibility date is April 8, 2022. Id. at pp. 51-52.

Mr. Yellow Elk is 26 years old. See https://www.bop.gov/inmateloc/.




                                        3
 Case 5:16-cr-50091-JLV Document 71 Filed 04/22/21 Page 4 of 10 PageID #: 394




                         MR. YELLOW ELK’S MOTION

      Mr. Yellow Elk’s pro se motion seeks compassionate release on the basis

of extraordinary and compelling reasons in light of his incarceration during the

COVID-19 pandemic. (Docket 61 at p. 1). Mr. Yellow Elk asserts the

conditions of confinement at USP Terre Haute do not allow him to follow the

infection prevention guidelines developed by the Centers for Disease Control

and Prevention (“CDC”). Id. Mr. Yellow Elk requests compassionate release,

and states he has a plan for housing and employment. Id. On June 2, 2020,

the FPD docketed a notice of intent not to supplement Mr. Yellow Elk’s pro se

motion.

      Mr. Yellow Elk did not identify any health conditions of concern to him

but relies on the spread of the virus causing COVID-19 itself, the fact of his

incarceration and inability to follow sanitary and social distancing guidelines.

The court reviewed Mr. Yellow Elk’s medical records and identified the following

medical conditions:

      •     Vitamin D deficiency. (Docket 65 at p. 1);

      •     Other specified depressive disorder. Id.;

      •     Unspecified anxiety disorder. Id.; and

      •     Astigmatism. Id.

      Mr. Yellow Elk takes venlafaxine for depression and anxiety and a

vitamin D supplement. Id. at p. 6. He has rarely sought medical intervention

and appears generally healthy based on the court’s review of his records.

                                        4
 Case 5:16-cr-50091-JLV Document 71 Filed 04/22/21 Page 5 of 10 PageID #: 395




                        UNITED STATES’ OPPOSITION

      The government opposes Mr. Yellow Elk’s motion for compassionate

release. (Docket 66). First, the government generally asserts that “[t]he

existence of the COVID-19 pandemic, which poses a general threat to every

non-immune person in the country, does not by itself . . . provide a basis for a

sentence reduction.” Id. at pp. 7-8. The government urges the court to

recognize the significant measures taken by the BOP to address and control the

transmission of the coronavirus through a lengthy and detailed six-phase

action plan. Id. at pp. 8-10. Next, the government argues denial is warranted

because Mr. Yellow Elk has not identified any medical conditions which put

him at risk for serious illness from COVID-19. Id. at pp. 10-11.

      Finally, the government argues the 18 U.S.C. § 3553(a) factors weigh

against granting Mr. Yellow Elk compassionate release. Id. at p. 18. Mr.

Yellow Elk’s offense involved possession of child pornography and he received a

substantial downward variance from the court at sentencing. The government

argues “the very nature of the crime does not warrant an additional reduction.”

Id.

                                   ANALYSIS

      Section 3582(c) permits the district court to consider a prisoner’s request

for compassionate release after he or she exhausts the administrative remedies

mandated by the statute. 18 U.S.C. § 3582(c)(1)(A)(i). The government does




                                        5
 Case 5:16-cr-50091-JLV Document 71 Filed 04/22/21 Page 6 of 10 PageID #: 396




not dispute administrative exhaustion; accordingly, the court reviews the

motion on the merits.

      Extraordinary and Compelling Reasons

      “Section 3582(c)(1)(A)(i) does not attempt to define the ‘extraordinary and

compelling reasons’ that might merit compassionate release.” United States v.

McCoy, 981 F.3d 271, 276 (4th Cir. 2020). That task was left to the United

States Sentencing Commission. See 28 U.S.C. § 994(t). Prior to the First

Step Act, the Sentencing Commission established four categories for

“extraordinary and compelling reasons for sentence reduction, including the

criteria to be applied and a list of specific examples.” See id. Those

categories generally focus on the defendant’s age, medical condition, family

situation and any other reasons the BOP deems to be extraordinary and

compelling. U.S.S.G. § 1B1.13 comment. n.1. The four categories have not

been updated since December 2018 when the First Step Act became law.2

      This court previously surveyed the status of the law as to a court’s

authority under the First Step Act. E.g., United States v. Thunder Hawk, CR.

14-50008, 2021 WL 253456, at *5 (D.S.D. Jan. 26, 2021); United States v.

Magnuson, CR. 15-50095, 2020 WL 7318109, at *4-5 (D.S.D. Dec. 11, 2020);




      2The  United States Sentencing Commission lacks a quorum and
“currently has only two voting members, two short of the four it needs to
amend the [U.S.S.G.].” United States v. Marks, 455 F. Supp. 3d 17, 24
(W.D.N.Y. 2020) (references omitted).

                                        6
 Case 5:16-cr-50091-JLV Document 71 Filed 04/22/21 Page 7 of 10 PageID #: 397




United States v. King, CR. 15-50050, 2020 WL 6146446, at *4-5 (D.S.D. Oct.

20, 2020). It is unnecessary to repeat that analysis here.

      This court held it retains its independent authority “to consider the full

slate of extraordinary and compelling reasons that an imprisoned person might

bring before [the court] in motions for compassionate release.”3 E.g.,

Magnuson, 2020 WL 7318109, at *5 (quoting United States v. Brooker, 976

F.3d 228, 237 (2d. Cir. 2020)); see also McCoy, 981 F.3d at 283 (“As of now,

there is no Sentencing Commission policy statement ‘applicable’ to the

defendants’ compassionate-release motions, which means that district courts

need not conform, under § 3582(c)(1)(A)’s consistency requirement, to § 1B1.13

in determining whether there exist ‘extraordinary and compelling reasons’ for a

sentence reduction.”); United States v. Jones, 980 F.3d 1098, 1111 (6th Cir.

2020) (“In cases where incarcerated persons file motions for compassionate

release, federal judges . . . have full discretion to define ‘extraordinary and

compelling’ without consulting the policy statement § 1B1.13.”); and United

States v. Gunn, 980 F.3d 1178, 1180 (7th Cir. 2020) (agreeing with the Second

Circuit that the Guidelines Manual “does not curtail a district judge’s

discretion”).




      3The United States Court of Appeals for the Eighth Circuit had two clear
opportunities to address this issue but declined to do so. United States v.
Rodd, 966 F.3d 740 (8th Cir. July 16, 2020) and United States v. Loggins, Jr.,
966 F.3d 891 (8th Cir. July 31, 2020).
                                        7
 Case 5:16-cr-50091-JLV Document 71 Filed 04/22/21 Page 8 of 10 PageID #: 398




      The purpose of the First Step Act was to expand the availability of

compassionate release based on judicial findings of extraordinary and

compelling reasons without being restricted to those categories identified by the

Sentencing Commission or the rationale used by the BOP before the passage of

the First Step Act. Despite the expanded authority under the First Step Act,

the court finds Mr. Yellow Elk has not met his burden of proof by presenting

“extraordinary and compelling reasons” warranting a sentence reduction under

§ 3582(c)(1)(A)(i).

      Mr. Yellow Elk relies on the conditions of his incarceration during the

COVID-19 pandemic as extraordinary and compelling reasons warranting

compassionate release. (Dockets 61 at p. 1 & 68 at pp. 1-2). Adults of any

age are at increased risk of severe illness from COVID-19 if they have certain

conditions. Recently, the CDC updated its understanding of the health

conditions increasing the risk from COVID-19. See People with Certain

Medical Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/groups-at-higher-risk.html (updated Mar. 29, 2021). The CDC

now states individuals with the following conditions can be more likely to

become severely ill from COVID-19: cancer, chronic kidney disease at any

stage, chronic lung diseases (including moderate to severe asthma, chronic

obstructive pulmonary disease (“COPD”), cystic fibrosis and pulmonary

hypertension), dementia or other neurological conditions, diabetes (type 1 or

type 2), heart conditions (such as heart failure, coronary artery disease,

                                        8
 Case 5:16-cr-50091-JLV Document 71 Filed 04/22/21 Page 9 of 10 PageID #: 399




cardiomyopathies or hypertension), HIV infection, immunocompromised state,

liver disease, overweight and obesity, being a current or former smoker, history

of stroke or cerebrovascular disease, substance abuse disorders and several

others. Id. The CDC’s guidance to clinicians explains: “[t]he risk of severe

COVID-19 increases as the number of underlying medical conditions increases

in an individual.” https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-

care/underlyingconditions.html (updated Mar. 29, 2021).

       The court also recognizes the BOP’s recent implementation of a COVID-

19 vaccination program. BOP: COVID-19 Update, https://www.bop.gov/

coronavirus/ (last checked Apr. 21, 2021). As of April 21, 2021, 137,845

doses have been administered systemwide, and the number continues to rise.

Id. At USP Terra Haute, 270 staff and 840 inmates have been fully inoculated

as of April 22, 2021. Id. According to the BOP, those inmates who wish to

receive the vaccine will have an opportunity to do so, but

       [w]hen an institution receives an allocation of the vaccine, it is first
       offered to full-time staff at that location, given that staff - who come
       and go between the facility and the community - present a higher
       potential vector for COVID-19 transmission. Vaccinating staff
       protects fellow staff, inmates at the facility, and the community.

Id.

      The court understands Mr. Yellow Elk’s concern of being incarcerated

during the COVID-19 pandemic. Nevertheless, Mr. Yellow Elk does not have

any medical health condition to support “extraordinary and compelling”

reasons for compassionate release.

                                          9
Case 5:16-cr-50091-JLV Document 71 Filed 04/22/21 Page 10 of 10 PageID #: 400




      3553(a) Factors

      Additionally, the court concludes the § 3553(a) factors do not support

relief. A detailed analysis of these factors is unnecessary. Suffice it to say,

the court granted a significant downward variance to Mr. Yellow Elk at

sentencing. That sentence was chosen with care to reflect the seriousness of

his offense, provide appropriate punishment and to acknowledge his youth and

addiction as contributing factors, among other reasons. See Docket 57 at

pp. 1-3. An additional reduction is unwarranted.

                                     ORDER

      No good cause having been proven, it is

      ORDERED that defendant’s motion for compassionate release (Docket

61) is denied.

      Dated April 22, 2021.

                               BY THE COURT:

                               /s/ Jeffrey L. Viken
                               JEFFREY L. VIKEN
                               UNITED STATES DISTRICT JUDGE




                                       10
